      Case 4:18-cv-01044-HSG Document 198 Filed 06/05/19 Page 1 of 6



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone: (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17
                              UNITED STATES DISTRICT COURT
18
               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19

20
   TECHSHOP, INC., a California corporation,    CASE NO. 4:18-CV-01044-HSG (JCS)
21 DORIS A. KLEIN, in her capacity as Chapter
   7 trustee for TECHSHOP, INC.,                DEFENDANTS’ AND
22                                              COUNTERCLAIMANTS’ BRIEF RE
                  Plaintiff,                    EVIDENTIARY DISPUTES FOR JUNE 6,
23                                              2019
           vs.
24
   DAN RASURE, et al.,                          Trial: June 3, 2019, 8:30 a.m
25
                  Defendants.
26

27 AND RELATED COUNTERCLAIMS

28

                                                             Case No. 4:18-CV-01044-HSG (JCS)
            DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 3, 2019
        Case 4:18-cv-01044-HSG Document 198 Filed 06/05/19 Page 2 of 6



 1            Defendants and Counterclaimants (“Defendants”) submit below their positions regarding

 2 exhibit, testimony, and witness disputes for June 6 that the parties could not resolve.

 3 I.         DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S DEMONSTRATIVES AND
              EXHIBITS.
 4

 5            Plaintiff proposes to use new exhibits TX 374 and TX 375 during its direct examination of

 6 Dr. Matolo. Both exhibits relate to Defendants’ expenses. Defendants respectfully object.

 7            As background, Plaintiff engaged Dr. Matolo as an expert on damages. He prepared two

 8 expert reports: an original report dated November 19, 2018 and a supplemental report dated June

 9 3, 2019.1 Both reports present Dr. Matolo’s damages theory that Plaintiff is entitled to recover

10 Defendant’s alleged profits. To calculate those profits, Dr. Matolo looked only to Defendants’

11 revenues. In fact, Dr. Matolo stated that a “trademark plaintiff is only required to prove

12 Defendants’ sales.” See Dkt 168-1 (November 19, 2018 Matolo Report) p. 11. See also id. at p. 3

13 (stating that “the plaintiff need only prove defendant’s sales and defendants must prove any

14 offsets”).

15            Thus, in his November 19, 2018 report, p. 11, Dr. Matolo based Defendants’ alleged

16 profits on Defendants’ revenues. Similarly, in Exhibit D to that report (id. at p. 25), Dr. Matolo

17 tabulated his understanding of Defendants’ Forecasted Total Income for 2018. And in Exhibit E

18 (id. at p. 26), Dr. Matolo set forth his understanding of Defendants’ revenues.
19            Dr. Matolo’s Supplemental Expert report is similarly confined to Defendants’ revenues.

20 See Ex. 1 (Supplemental Exhibit E entitled “Defendants’ Revenues”). Moreover, the

21 Supplemental Report expressly states that “the methods applied for evaluation and calculation of

22 updated damages remain unchanged from my initial expert report submitted in this matter.” Id.

23            Plaintiff has now changed course and proposes to ask Dr. Matolo about Defendants’

24 expenses. That is outside the scope of both of his expert reports and is improper. Since Plaintiff’s

25

26
        1
27          Pursuant to the Court’s request, Plaintiff’s counsel delivered copies of both reports to the

28 Court on June 4, 2019.

                                               -1-               Case No. 4:18-CV-01044-HSG (JCS)
                DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 3, 2019
         Case 4:18-cv-01044-HSG Document 198 Filed 06/05/19 Page 3 of 6



 1 proposed exhibits TX 374 and TX 375 both relate to Defendants’ expenses, Plaintiff should not be

 2 permitted to examine Dr. Matolo about them.

 3          If Plaintiff wishes to address the expense issues in TX 374 and TX 375, it is free to cross

 4 examine Defendants’ financial witness, Jeremiah Johnson, who will testify in Defendants’ case. It

 5 is worth noting that Defendants took the extraordinary step of offering to make Mr. Johnson

 6 available for a deposition this week so that Plaintiff could inquire about Defendants’ expenses.

 7 See Ex. 2 (TX 375, Defendants’ counsel’s June 2, 2019 11:21 AM email to Plaintiff’s counsel).

 8 Surprisingly, Plaintiff declined that invitation. Plaintiff should not be permitted to ask Dr. Matolo

 9 about Defendants’ expenses when the proper witness is Mr. Johnson.

10 II.      PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ DEMONSTRATIVE AND
            EXHIBITS.
11

12          A.      Defendants’ Fraud Claim
13          Yet again, Plaintiff attemps to strike Defendants’ fraud from the case, despite two Court
14 rulings to the contrary. Plaintiff states that it “objects to any testimony from Mr. Rasure as it

15 relates to alleged fraud or any other topic not covered in Defendants’ Initial Disclosures.” Plaintiff

16 raises the same objection for testimony from Mr. Newton.

17          This Court has already twice determined that Mr. Rasure’s fraud claim is at issue in the
18 case. In its Order on Motions in Limine this Court denied “Plaintiff’s motion to preclude evidence
19 of the alleged fraud.” Dkt. 182 at 5. Previously, in its Order Denying Plaintiff’s Motion to

20 Dismiss, this Court has found that “Rasure has met the heightened pleading requirements of Rule

21 9(b) and denies the motion to dismiss this cause of action.” Dkt. 110 at 6.

22          Furthermore, evidence related to the fraud claim is already at issue in the case. Both Mr.
23 Newton and Mr. Woods have testified to the damages which Mr. Rasure experienced as a result of

24 the alleged fraud.

25          This Court should deny Plaintiff’s objections to the fraud claim for the third time.
26 Defendants should be permitted to present evidence related to Mr. Rasure’s fraud claim in their

27 case-in-chief.

28          B.      Mr. Newton Testifying on Thursday

                                             -2-               Case No. 4:18-CV-01044-HSG (JCS)
              DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 3, 2019
       Case 4:18-cv-01044-HSG Document 198 Filed 06/05/19 Page 4 of 6



 1          On Tuesday, June 4, Defendants disclosed to Plaintiff the following order of witnesses:

 2 Rasure, Woods (to the extent necessary), Newton (to the extent necessary), Busch (to the extent

 3 necessary), Jeremiah Johnson, and Mark Bunger. At the point in time when the disclosure was

 4 made, Defendants expected Mr. Rasure to take the stand on Wednesday, June 5, and were

 5 preparing to re-call Plaintiff’s witnesses as necessary after him. On Wednesday, June 5, (1) it

 6 became apparent that Mr. Rasure did not testify, and (2) Mr. Newton’s counsel informed

 7 Defendants that he preferred not be in Court on Friday, June 7, as he wants to attend his

 8 daughter’s high school graduation. Consequently, Defendants disclosed on Wednesday, June 5 to

 9 Plaintiff that in light of these facts, they will call Mr. Newton before Mr. Rasure as a courtesy to

10 accommodate Mr. Newton’s schedule. This means that Mr. Newton will most likely take the

11 stand on Thursday, June 6. Plaintiff objected.

12          Plaintiff objected because Defendants did not provide an exhibit disclosure for Mr. Newton

13 on Wednesday, June 5. This is because Defendants do not seek to introduce any exhibits through

14 Mr. Newton, other than through impeachment. Plaintiff also objected because Defendants

15 disclosed the changed witness order on Wednesday, June 5 after the parties’ agreed-upon deadline.

16 This is because Defendants were trying to find an acceptable solution to Mr. Newton’s scheduling

17 issue. Defendants’ counsel advised Plaintiff’s counsel in Court on June 5 that the disclosed

18 witness order may change to accommodate Mr. Newton, so Plaintiff’s counsel was aware of this
19 possibility. Plaintiff’s proposal is that Defendants plan to call Mr. Newton on Monday. This is

20 untenable because it is possible that the case will close on Friday, leaving Defendants with no

21 opportunity to re-call Mr. Newton. Further, Defendants should have the ability to present their

22 case as they see fit. Defendants are already accommodating Plaintiff’s witness, Mr. Newton.

23 They should not have to re-arrange their case further.

24          Defendants should be permitted to make their case and call Mr. Newton on Thursday, June

25 6. Defendants disclosed Mr. Newton on Tuesday, June 4, and Plaintiff should have been prepared

26 for him to take the stand on Thursday, June 6. The Court should deny Plaintiff’s objection.

27          C.     TX1070: Customer Responses Compilation Exhibit with Partially Redacted
                   Personally Identifiable Information
28

                                             -3-               Case No. 4:18-CV-01044-HSG (JCS)
              DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 3, 2019
       Case 4:18-cv-01044-HSG Document 198 Filed 06/05/19 Page 5 of 6



 1          Plaintiff objects to the exhibit labeled TX1070. TX1070 consists of a number of emails

 2 from third parties responding to the announcement of the opening of TheShop.Build. Defendants

 3 intend to admit this exhibit during Mr. Rasure direct examination. The exhibit bears on Mr.

 4 Rasure’s state of mind as to the value of the marks, since these communications express general

 5 frustration, dismay, and betrayal over TechShop’s unexpected termination. These complaints are

 6 coming primarily from Defendants’ customers. This exhibit is relevant and is not being offered

 7 for the proof of the statements contained in the complaints – rather, it bears on the state of mind of

 8 Mr. Rasure regarding the value of the marks.

 9          Plaintiff objects to the exhibit because the personally identifiable information of some of

10 the third parties in the exhibit is redacted. Plaintiff argues that the redactions to protect the

11 personally identifiable information prevented it from veryfing the veracity of the customer

12 complaints. As the exhibit is not being offered for its veracity, but rather for its effect on Mr.

13 Rasure’s state of mind, Plaintiff’s objections are unfounded. TX1070 should be admitted.

14          As a compromise to resolve this dispute without the Court’s involvement, Defendants

15 proposed removing all redacted portions from TX1070. Plaintiff declined Defendants’ offer. If,

16 in the alternative, the Court agrees with Plaintiff’s argument, Defendants request to admit a

17 revised version of TX1070 which omits communications from parties whose identity has been

18 redacted.
19

20

21

22

23

24

25

26

27

28

                                              -4-               Case No. 4:18-CV-01044-HSG (JCS)
               DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 3, 2019
     Case 4:18-cv-01044-HSG Document 198 Filed 06/05/19 Page 6 of 6



 1 DATED: June 5, 2019                    By        /s/ Andrea Pallios Roberts
                                             Ann McFarland Draper (Bar No. 065669)
 2                                           courts@draperlaw.net
                                             Draper Law Offices
 3                                           75 Broadway, Suite 202
                                             San Francisco, California 94111
 4                                           Telephone: (415) 989-5620
 5
                                             QUINN EMANUEL URQUHART &
 6                                           SULLIVAN, LLP
                                             Kevin P.B. Johnson (Bar No. 177129)
 7                                           kevinjohnson@quinnemanuel.com
                                             Andrea Pallios Roberts (Bar No. 228128)
 8                                           andreaproberts@quinnemanuel.com
                                             555 Twin Dolphin Drive, 5th Floor
 9                                           Redwood Shores, California 94065-2139
                                             Telephone:    (650) 801-5000
10                                           Facsimile:    (650) 801-5100

11                                           Ed DeFranco (Bar No. 165596)
                                             eddefranco@quinnemanuel.com
12                                           51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
13                                           Telephone:   (212) 849-7000
                                             Facsimile:   (212) 849-7100
14
                                             John E. Nathan (Pro Hac Vice)
15                                           jnathan155@yahoo.com
                                             John E. Nathan LLC
16                                           1175 Park Avenue
                                             New York, NY 10128
17                                           Telephone:    (917) 960-1667

18                                           Attorneys for Defendants and Counterclaimants

19

20

21

22

23

24

25

26

27

28

                                          -5-               Case No. 4:18-CV-01044-HSG (JCS)
           DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 3, 2019
